Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 6, 2019

                                      No. 04-19-00764-CV

                                        Nancy ALANIS,
                                           Appellant

                                                v.

   WELLS FARGO BANK NATIONAL ASSOCIATION as Trustee for the Pooling and
 Servicing Agreement Dated as of October 1, 2006 Securitized Asset Backed Receivables LLC
Trust 2006-NC3 Mortgages Pass Through Certificates, Series 2006 NC3, Mackie Wolf Zientz &
                      Mann, PC, and Ocwen Loan Servicing, LLC.,
                                        Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-03042
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       On October 31, 2019, appellant filed an “Amended Notice of Appeal and/or Motion to
Extend Time to File Notice of Appeal and Notice of Plea to the Jurisdiction.” Because
appellant’s notice of appeal was timely filed, this court has jurisdiction to consider the appeal,
and appellant’s motion to extend time is DENIED AS MOOT.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court